DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The substitute specification filed January 27, 2020 has been entered.

The specification is objected to since the frame (12; 112) appears to be the same structural element as the oblique bar (20; 120).  Clarification is required.

Information Disclosure Statement
The information referred to in the IDS filed January 27, 2020 has been entered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the arm with variable or telescopic length, as set forth in claims 20-25, must be shown or the feature(s) canceled from the claim(s).  Note that no structure has been shown which provides the capacity for varying the length of the arm.  Similarly, no structure has been shown which provides a telescopic capability to the arm.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing 

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:  120, 122, 124, and 126.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "12" and "20" have both been used to designate structure that appears to be the frame (also recited as the oblique bar).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 10, it is unclear if Applicant intends to positively claim the combination of a sitting structure and a bicycle, or the subcombination of a sitting structure for use with a bicycle.  Lines 1 to 2 appear to set forth the subcombination.  Note the recitation “sitting structure (10; 110) for children applicable to a bicycle (B)”.  Lines 3 to 6 appear to set forth the combination.  Note the recitation “said sitting structure (10; 110) comprising a frame (12; 112) and a child seat (14; 114) fixed rigidly to the frame (12; 112) and facing the rear of the bicycle”.  Clarification in the claim language is required.  
Claim 10 recites the limitation "the free end of the arm" in line 10.  There is insufficient antecedent basis for this limitation in the claim.

Claim 18 recites the limitation “the spokes” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
The remaining claims are indefinite, as each depends from an indefinite claim.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 20-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claims 20-25 set forth the length of the arm as “variable” or “telescopic”.  It cannot be ascertained from the structure shown in the drawings, and described in the specification, how the arm is capable of being of variable or telescopic length.  As such, enablement is lacking.

Claim Interpretation

(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “by means of a first hinge” in claim 10.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 10, 12, 17, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Broz et al (5542587).
Note a sitting structure for children applicable to a bicycle (see Figure 1) for adults comprising a rear hub (see Figure 1) and a crosspiece (30, bar between the saddle post and the rear wheel axle) connecting the hub to the bicycle saddle, the sitting structure comprising a frame (14, 31) and a child seat (41) fixed rigidly to the frame and facing the rear of the bicycle, 
Regarding claim 12, note a bracket (39) is fixed below the base structure that develops perpendicularly to the base structure and can be coupled to the hub (by way of 37, 37, 35).
Regarding claim 17, note the child seat comprises supports (front edge 53 of the lower wall 45, as described in lines 50-55 of column 3) for the child’s feet.
Regarding claim 18, note the child seat comprises side walls preventing the child’s legs from inserting between the spokes of the rear wheel of the bicycle.  See lines 50-55 in column 3.

Claims 10, 17, 18, 20, and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burger et al (3802598).
Note a sitting structure for children applicable to a bicycle (see Figure 3) for adults comprising a rear hub (at the bottom of 53) and a crosspiece (53) connecting the hub to the bicycle saddle, the sitting structure comprising a frame (11) and a child seat (28) fixed rigidly to the frame and facing the rear of the bicycle, the frame being fixed in a removable way to the rear hub (by way of 48, 51, 49, 52, 53, 53), wherein the frame comprises a base structure (12, 13) to which an arm (18) is pivoted by means of a first hinge (19), a clamping system (24, 26, 27) being fixed to the free end of the arm for a removable coupling of the arm to the crosspiece of the bicycle (by way of 27, 59).
Regarding claim 17, note the child seat comprises supports (34, 34) for the child’s feet.
Regarding claim 18, note the child seat comprises side walls (note at 34, 34) preventing the child’s legs from inserting between the spokes of the rear wheel of the bicycle.  

Regarding claim 23, note the arm is telescopic (by way of securement of bolt 21 in selected holes along 18, wherein 18 telescopes between members 12 and 13.  See Figures 4 and 5.

Allowable Subject Matter
Claims 11, 13, 14, 15, 16, and 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant is advised that although prior art has not been applied against claims 20-25, these claims are not considered allowable in view of rejections under 35 U.S.C. 112(a), first paragraph.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  A frame structure for holding a secondary article at the rear of a bicycle is shown by each of O’Donovan et al (4964551), Kortenbrede (5411190), Rudeen et al (5622374), DE202010016094U1, and CA02219077.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILTON NELSON JR whose telephone number is (571)272-6861. The examiner can normally be reached M-F 5:30am-1:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





mn					/MILTON NELSON JR/December 29, 2021                          Primary Examiner, Art Unit 3636